Citation Nr: 1231815	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  93-09 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased schedular rating for an irritable colon, rated 10 percent disabling prior to December 15, 2008, and 30 percent disabling thereafter.

2.  Entitlement to an extraschedular rating, in excess of 30 percent for an irritable colon.

3.  Entitlement to a total disability rating based on individual unemployability. 


REPRESENTATION

Appellant represented by:	John March, Agent


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The veteran served on active duty form January 1952 to January 1954.

This matter initially came before the Board of Veterans' Appeals (Board) from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In November 1998, the Board remanded the matter to the RO for additional development.  In a June 2004 decision, the Board denied increased ratings for irritable colon and prostatitis. 

The Veteran appealed the Board's June 2004 decision to the United States Court of Appeals for Veterans Claims (the Court).  In a memorandum decision of April 2007, the Court affirmed the decision concerning the denial of the increased rating for prostatitis.  The Court vacated that part of the Board's decision regarding the denial of an increased rating for an irritable colon.  

Since the Board denial of an increased rating for prostatitis, the Veteran and his former representative continued their arguments regarding this issue.  It appears that the matter for increased ratings for both disorders have been raised at the RO.  The file before the Board does not reveal that the appeal process as to the reopened claims has been completed.  The instant issue is before the Board secondary to the action of the Court, not stemming from reopened claims. 

In January 2008, the Board remanded the claim of an increased rating for irritable colon for further development.

In a January 2009 rating decision, VA assigned a 30 percent disability rating for irritable colon effective September 15, 2008.  However, as that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In March 2011, the Veteran filed a claim of entitlement to a total disability rating based on individual unemployability.  This claim is essentially a component of the claim for a higher rating for a current increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board will be separately adjudicating the schedular and extraschedular claims regarding the irritable colon.  In light of the above, the issues are as stated on the title page.  It is also noted, as will be discussed in the REMAND section, that multiple other claims, potentially having an impact on the total rating issue have been raised.  They are addressed in that section as intertwined with the total rating issue.

In various statements, the Veteran has claimed that irritable colon has inflamed his hemorrhoids.  It appears that the appellant may be raising the issue of entitlement to service connection for hemorrhoids as secondary to the service-connected irritable colon.  If the Veteran desires to file such a claim, he or his agent should do so at the RO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an extraschedular rating for an irritable colon and entitlement to a total disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the RO through the Appeals Management Center (AMC).


FINDINGS OF FACT

1.  The RO received the Veteran's claim for an increased rating for irritable colon on February 25, 1992.

2.  From December 16, 1991, the evidence is in equipoise as to whether the irritable colon was manifested by severe symptomatology resulting in diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.

3.  Since September 15, 2008, the Veteran has been receiving the maximum schedular rating for irritable colon.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, since December 16, 1991, the irritable colon does meet the criteria for a 30 percent maximum schedular evaluation.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2001 & Supp. 2011); 38 C.F.R. §§  3.102, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7323 (2011).

2.  Since September 15, 2008, the irritable colon does not meet the criteria for a schedular evaluation greater than 30 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§  3.102, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7323.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met as to the issues decided herein.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February 2002, December 2003, September 2006, February and June 2008, and March 2011 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In September 2006 correspondence, VA notified the appellant of how VA determines the disability rating and effective date.  The issues were recently readjudicated in a February 2012 supplemental statement of the case.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The appellant was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, including all identified relevant VA medical records.  The RO obtained all identified relevant VA treatment records, to include pursuant to the November 1998 remand.  

Pursuant to the November 1998 remand, the RO requested in a November 1998 correspondence that the appellant authorize the release of records for the Del Ray Beach Hospital where he was treated for his irritable colon.  The claimant did not authorize the release of those records, nor did he submit those records.  The correspondence was not returned as undeliverable.  Therefore, the Veteran apparently received that correspondence, but he did not respond to it by authorizing the release of those private hospital records.  The duty to assist is not a one-way street.  Olsen v. Principi,3 Vet. App. 480 (1992).  It is the appellant's responsibility to present and support his claim.  38 U.S.C.A. § 5303.  There is no further duty to assist the appellant with regard to obtaining those private hospital treatment records.

Pursuant to the January 2008 remand, the records from Drs. J.V. and T.M. were obtained and the Veteran underwent a VA examination in September 2008.

In light of the above, the RO/AMC complied with the directives of the November 1998 and January 2008 remands as to the claim of an increased rating for irritable colon.  See Stegall v. West, 11 Vet. App. 268 (1998).

In short, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Governing law and regulations

Historically, an April 1954 rating decision granted entitlement to service connection for irritable colon, and assigned an initial rating of zero percent.  His current claim was received in February 1992.  In a September 1992 rating decision, the RO assigned a 10 percent disability rating for irritable colon effective February 6, 1992, under Diagnostic Code 7323.  

The provisions of 38 C.F.R. § 4.114, Diagnostic Code 7319 provide that a zero percent rating is warranted for mild symptoms of an irritable colon syndrome with occasional episodes of bowel disturbance with abdominal distress.  A 10 percent rating is warranted for moderate symptoms of an irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is the maximum rating and is warranted for severe episodes of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.

Analysis

Since September 15, 2008, the Veteran has been receiving the maximum schedular rating for irritable colon under Diagnostic Code 7319, the applicable diagnostic code.  Therefore, the remaining question is whether a higher schedular rating for irritable colon is warranted prior to September 15, 2008.  (Extraschedular consideration is addressed in the Remand section.)

The Board is initially presented with a record on appeal that indicates that in addition to his service-connected irritable colon, the Veteran had been diagnosed with several non service-connected gastrointestinal disabilities, to include diverticular disease. 

Thus, in determining the Veteran's entitlement to an increased rating for irritable colon, it is incumbent upon the Board to identify, and disregard, any pathology associated with a nonservice-connected disability.  However, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

In a June 1992 VA treatment record, a VA medical professional noted that the Veteran's recent abdominal pain and change in bowel habits may be due to diverticular disease.  Though Dr. H. R. in a February 1992 statement diagnosed functional bowel syndrome and the 1992 VA examination reports contain diagnoses of a history of irritable colon syndrome and functional gastrointestinal disturbance, the October 1997, September 2006, and September 2008 VA examiners all diagnosed current irritable bowel syndrome.  

While some VA treatment records show that the Veteran denied any current diarrhea or constipation and he reported at the October 1997 VA examination that he was seldom constipated, most VA treatment records, including ones predating the October 1997 VA examination, reflect that he reported a history of alternating diarrhea and constipation.  In a February 1995 statement, Dr. J. V. stated that the Veteran had severe crampy abdominal pain once per month as well as episodes of alternating constipation and diarrhea.  The Veteran is competent to report this symptomatology, and the Board finds him credible.  The September 2008 VA examiner noted that the appellant's baseline symptoms are alternating diarrhea and constipation.  The September 2008 VA examiner diagnosed irritable bowel syndrome with persistent symptoms and effects on quality of life as reported by the claimant.  

The Board finds that there exists an approximate balance of evidence for and against the claim.  Simply put, the evidence is equally balanced as to whether from February 6, 1992, to September 14, 2008, the irritable colon was manifested by severe symptomatology resulting in diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Moreover, in the February 1992 statement, Dr. H. R. noted that the Veteran did well from a gastrointestinal perspective for many years until December 16, 1991.  A January 21, 1992, VA treatment record notes that the appellant had bloating pains about a month ago.  A December 1992 VA treatment record reveals a history of intermittent diarrhea from December 1991 to April 1992.  There is no competent medical evidence or credible lay evidence that there was an increase in symptomatology prior to December 16, 1991.  The evidence is in equipoise as to whether it is factually ascertainable that there was an increase in disability in the irritable colon from December 16, 1991, to February 5, 1992.  Thus, the increased rating is assigned from December 16, 1991.


ORDER

A schedular rating of 30 percent for irritable colon from December 16, 1991, but not earlier is granted, subject to governing regulations concerning the payment of monetary benefits.

A schedular rating in excess of 30 percent for irritable colon is denied.


REMAND

The Veteran has identified outstanding treatment records regarding his irritable colon.  Therefore, the Board cannot adjudicate the issue of entitlement to an extraschedular rating for an irritable colon at this time.

In an April 2011 authorization of release, the Veteran reported receiving treatment from the VA clinics in Catskills, New York, and Boca Raton, Florida, as well as private treatment from Drs. G. D. and S. B.  The RO last obtained records from the Catskill VA outpatient clinic in August 2008; and, from the parent facility, West Palm Beach VA Medical Center, of the one in Boca Raton in September 2006.  The RO should obtain all records from the Catskill VA outpatient clinic since August 2008 and the Boca Raton VA community-based outpatient clinic since September 2006.  The RO in June 2011 requested records from Dr. G. D., but he has not responded.  In June 2011, the appellant provided additional information regarding Dr. S. B., but the RO did not attempt to obtain records from him.  The RO should make one last effort to obtain all records from Dr. G. D. and all records from Dr. S. B. since July 2009.

The Veteran should also be afforded the opportunity to identify all treatment for his service-connected irritable colon, prostatitis, abdominal scar, and left upper arm scar since March 2011.  

As to the entitlement to a total disability rating based on individual unemployability, the Veteran has raised several service connection claims as well as a claim for an increased rating for prostatitis.  Appellate review of the Veteran's claim of entitlement to a total disability rating based on individual unemployability, must be deferred because the above-mentioned service connection and increased rating issues are inextricably intertwined and must first be addressed by the RO.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should ask the Veteran to identify all treatment for his service-connected irritable colon, prostatitis, abdominal scar, and left upper arm scar since March 2011.  The RO/AMC should obtain any identified records that are not already of record.  The RO/AMC should attempt to obtain all records from Dr. G. D. as well as all records from Dr. S. B. since July 2009.  The RO/AMC should obtain all records from the Catskill VA outpatient clinic since August 2008 and the Boca Raton VA community-based outpatient clinic since September 2006.  Appellant's assistance in obtaining these records should be requested as needed.  The RO/AMC should associate any obtained records with the Veteran's claim folder.  If records are identified but cannot be obtained, this fact - as well as the efforts that were made to obtain the records - should be clearly documented in the claims file.  The claimant and his agent should also be notified of VA's inability to obtain the records.  

2.  Thereafter, the RO/AMC must readjudicate the issues of entitlement to an extraschedular rating for an irritable colon.  The RO/AMC should consider the irritable colon claim pursuant to 38 C.F.R. § 3.321.  If any benefit is not granted, the appellant must be furnished with a supplemental statement of the case, with a copy to his agent, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

3.  The RO/AMC must adjudicate the claims of entitlement to an increased rating for prostatitis and entitlement to service connection for left arm and shoulder disorder, an acquired psychiatric disorder, to include PTSD, and tinnitus as well as any other claim that the appellant presents for service connection, to include the total rating claim.  The Veteran is hereby informed that the Board will only exercise appellate jurisdiction over any new claim of entitlement to an increased rating or service connection if he perfects a timely appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


